 In the Matter of VIRGINIA-CAROLINA CHEMICAL CORPORATION, EM-PIAYERandINTERNATIONAL UNION OFMINE, MILL AND SMELTERWORKERS (CIO), PETITIONERCase No. 10-R-202-0.-Decided February 10, 1947Mr. W. A. Lewis,of Richmond, Va., andMr. J. T. Meadows,ofSavannah, Ga., for the Employer.Mr. Charles H. Wilson,of Savannah, Ga., for the Petitioner.Mr. George Peeler,of Birmingham, Ala., for the Intervenor.Mr. Jack J. Mantel,of eolxlasel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Savannah,Georgia, on September 18, 1946, before Charles M. Paschal, Jr., hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS or FACT1.THE BUSINESS OF THE EMPLOYERVirginia-Carolina Chemical Corporation is a Virginia corporationhaving its principal office and place of business in Richmond, Virginia.It operates plants in various Eastern and Southeastern States, includ-ing a plant at Savannah, Georgia, where it is engaged in the manu-facture and distribution of superphosphate, sulphuric acid, and mixedfertilizers.The Savannah, Georgia, plant is the only one involvedin this proceeding.During the year 1945, the Employer purchasedapproximately $400,000 worth of raw materials, consisting of sulphur,phosphate rock, potash, organic and synthetic nitrates, approximately98 percent of which was shipped to its Savannah plant from pointsoutside the State of Georgia.During the same period, the Employersold in excess of $400,000 worth of finished products, of which 33percent was shipped to points outside the State.72 N. L. R. B., No. 02.504 VIRGINIA-CAROLINA CHEMICAL CORPORATION505The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.United Mine Workers of America, District #50, herein called theIntervenor, is a labor organization affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.CIII. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner or the Intervenoras the exclusive bargaining representative of employees of the Em-ployer until the Petitioner or the Intervenor has been certified by theBoard in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in agreement that all employees of the Employerregularly employed at its Savannah, Georgia, plant, excluding salesoffice employees, factory office and clerical employees, timekeeper, super-intendent, foremen, and assistant foremen, constitute an appropriateunit.They are in dispute, however, with respect to watchmen and anengineer, whom the Employer and the Petitioner would exclude fromthe unit, and the Intervenor would include therein. -The Employer has three watchmen whose duties are to protect theEmployer's property from fire, theft, and trespass.They also reportemployees who are found neglecting their work.Although the watch-men are not on duty during the shift when a majority of the employeeswork, they are on duty throughout the two remaining shifts whichemploy approximately 20 percent of all the employees at the plant.Inasmuch as the duties of the watchmen are monitorial in nature, weshall exclude them from the unit hereinafter found appropriate.'The record is clear that the engineer is a supervisory employee withinthe Board's customary definition thereof.He is responsible for allmaintenance and construction work at the plant, and supervises a groupI SeeMatter of Volney Felt Mills, Incorporated,71 N. L. R B 386; andMatter of TheDuff-Norton Manufacturing Company,68 N L R. B 46 CfMatter of Mutual FertilizerCompany,72 N L.R. B. 500, decided this day, wherein the Board included watchmenin a similar unit for the reason that they performed no monitorial functions. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDof from six to eight employees whom he has the authority to hire anddischarge.We shall therefore exclude the engineer.We find that all employees of the Employer regularly employed atitsSavannah, Georgia, plant, excluding watchmen, sales office em-ployees, factory office and clerical employees, timekeeper, superintend-ent, foremen, assistant foremen, engineer, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the quest,on concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.The parties agree that all seasonal workers shall be eligible tovote.At the hearing, however, the Intervenor contended that noelection should be held at that time because the Employer was ex-periencing its off-season.The Petitioner objected to the Intervenor'sposition, contending that a postponement of the election was unneces-sary inasmuch as a representative complement of workers was thenemployed.The Employer took no position on the issue. Inasmuchas the Employer's peak season begins in December and runs throughthe following March, the basis for the Intervenor's requested postpone-ment no longer exists.Accordingly, we shall direct that an electionbe held within the customary 30 days from the date of our Directionherein.DIRECTIONOF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Virginia-Carolina ChemicalCorporation, Savannah, Georgia,, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingseasonal employees and employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United VIRGINIA-CAROLINA CHEMICAL CORPORATION507States who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Inter-national Union of Mine, Mill and Smelter Workers (CIO), for thepurposes of collective bargaining.I